Citation Nr: 1124650	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-08 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement of certification examination fees under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel











INTRODUCTION

The Veteran had active military service from March 2000 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 determination of the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.  


FINDINGS OF FACT

1. The Veteran has been certified as eligible to receive benefits for an approved program of education or training under the Post-9/11 GI Bill.

2. The Post-Anesthesia Nursing Certification (CPAN), administered by the American Board of Perianesthesia Nursing Certification, Inc., has not been approved by the Secretary for reimbursement.


CONCLUSION OF LAW

The criteria for reimbursement of certification examination fees for the Post-Anesthesia Nursing Certification have not been met.  38 U.S.C.A. §§ 3315, 3452(b), 3689 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.9500, 21.9665 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The U.S. Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a Veteran's claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution of the Veteran's appeal is dependent solely on interpretation of the statute and regulations pertaining to education benefits under the Post-9/11 GI Bill.  Therefore, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Accordingly, the Board will now proceed to adjudicate the merits of this appeal.

Analysis

The Veteran asserts reimbursement of certification examination fees is warranted for the Post-Anesthesia Nursing Certification (CPAN), which is administered by the American Board of Perianesthesia Nursing Certification, Inc.  Initially, the Board observes the Veteran has been certified eligible to receive benefits under the Post-9/11 GI Bill for an approved program of education or training.  See July 2009 Certificate of Eligibility.  

An eligible individual is entitled to receive a reimbursement of the lesser of $2000 or the fee charged for taking licensing or certification tests.  See 38 U.S.C.A. § 3315 (West 2002 & Supp. 2010); see also 38 C.F.R. § 21.9665 (2010).  Reimbursement for licensing or certification tests is warranted where the successful completion of such test demonstrates an individual's possession of the knowledge or skill required to enter into, maintain or advance in employment in a predetermined and identified vocation or profession, provided such tests and the licensing or credentialing organizations or entities are approved by the Secretary in accordance with 38 U.S.C.A. § 3689.  38 U.S.C.A. § 3452(b) (West 2002 & Supp. 2010).  

No payment may be made for a licensing or certification test unless the Secretary determines that the requisite requirements found at 38 U.S.C.A. § 3689(b) have been met with respect to such test and the organization or entity offering the test.  38 U.S.C.A. § 3689(a)(1).  However, if a licensing or certification test is offered by a State, or a political subdivision of a State, such test is deemed approved by the Secretary for the purposes of reimbursement of fees.  See 38 U.S.C.A. § 3689(b)(2).

As discussed above, to warrant reimbursement for licensing and certification test fees, the test must either be approved by the Secretary or offered by a state or political subdivision of a state.  The CPAN examination, for which the Veteran seeks reimbursement, is not administered by a state or political subdivision, but rather the  American Board of Perianesthesia Nursing Certification, Inc.  As such, the test may not be "deemed approved" by the Secretary.  See 38 U.S.C.A. § 3689(b)(2).  Furthermore, according to the Web Enhanced Approval Management System (WEAMS), the CPAN has not been approved by the Secretary for reimbursement.

Although the Board is sympathetic to the appellant's assertion that the CPAN meets the requirements for approval by the Secretary for reimbursement, the law is dispositive of this issue.  The CPAN, administered by the American Board of Perianesthesia Nursing Certification, Inc., has not been approved by the Secretary for reimbursement.  As such, the Veteran's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to reimbursement of certification testing fees is denied.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


